
	
		II
		109th CONGRESS
		2d Session
		S. 4052
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2006
			Mr. Frist introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize refugee relief and reconstruction assistance
		  for North Korea.
	
	
		1.Short
			 titleThis Act may be cited as
			 the North Korea Refugee Relief and
			 Reconstruction Act of 2006.
		2.PurposeThe purpose of this Act is to help the
			 people of North Korea gain freedom from political oppression.
		3.North Korea refugee
			 relief and reconstruction fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the North Korea Refugee Relief and
			 Reconstruction Fund (in this Act referred to as the
			 Fund), consisting of such amounts as may be appropriated to the
			 Fund pursuant to subsection (b) and such articles and services as may be made
			 available to the Fund pursuant to subsection (c). The resources of the Fund
			 shall be available to carry out the programs and activities identified in
			 section 4.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 contributions to the Fund such sums as may be necessary, not to exceed
			 $10,000,000,000. Amounts appropriated for the Fund shall remain available until
			 expended.
			(c)Drawdown
			 authority
				(1)In
			 GeneralThe President may, pursuant to section 506(a)(2) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2318(a)(2)), draw down articles and
			 services from the inventory and resources of any agency of the United States
			 Government for the Fund to carry out the programs and activities identified in
			 section 4.
				(2)Authority to
			 acquire by contract or otherwiseThe assistance authorized under
			 paragraph (1) may include the supply of articles and services that are acquired
			 by contract or otherwise.
				(3)Amount of
			 assistance
					(A)LimitThe
			 aggregate value of assistance provided under this subsection, as defined under
			 section 644(m) of the Foreign Assistance Act of 1961 (22 U.S.C. 2403(m)), may
			 not exceed $1,000,000,000.
					(B)Assistance not
			 counted toward special authority limitAssistance provided under
			 this subsection shall not count toward any limitation under section 506 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2318).
					(4)Reimbursement
					(A)In
			 GeneralArticles and services provided under this subsection
			 shall be made available to the Fund without reimbursement to the applicable
			 appropriation, fund, or account except to the extent that funds are
			 appropriated pursuant to subparagraph (B).
					(B)Authorization
			 of appropriations
						(i)In
			 generalThere are authorized to be appropriated to the President
			 such sums as may be necessary to reimburse the applicable appropriation, fund,
			 or account for the value of articles and services provided under this
			 subsection, as defined under section 644(m) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2403(m)).
						(ii)OffsetThe
			 maximum amount authorized to be appropriated for the Fund under subsection (b)
			 shall be reduced by an amount equal to the aggregate value of the articles and
			 services made available under paragraph (1).
						4.Programs and
			 activities of the Fund
			(a)Refugee relief,
			 relocation and resettlement assistanceThe President may use
			 amounts in the Fund to provide relief to refugees that have escaped from North
			 Korea, to relocate such refugees to South Korea or other countries prepared to
			 accept them, and to assist in the resettlement of such refugees in any country
			 willing to accept their resettlement. These activities may be carried out
			 pursuant to the authorities provided in the Migration and Refugee Assistance
			 Act of 1962 (22 U.S.C. 2601 et seq.).
			(b)Reunification
			 and reconstruction assistanceThe President may use amounts in
			 the Fund to provide for the benefit of persons living in the territory of North
			 Korea the types of assistance authorized for the Independent States of the
			 former Soviet Union under section 498 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2295) and for the countries of the South Caucasus and Central Asia under
			 sections 499A, 499B, 499C, and 499D of such Act (22 U.S.C. 2296a, 2296b, 2296c,
			 and 2296d) in the event of—
				(1)the reunification
			 of North Korea with South Korea; or
				(2)the emergence in
			 North Korea of a new national government committed to respect for human rights,
			 nonproliferation, and peaceful relations with the United States and the other
			 countries of the region.
				5.Sense of
			 Congress on international effortsIt is the sense of Congress that the
			 Governments of South Korea, Japan, China, and Russia and other concerned
			 governments should make commitments commensurate to those that the United
			 States is offering under this Act—
			(1)to assist
			 refugees fleeing political oppression in North Korea; and
			(2)to meet
			 humanitarian and reconstruction needs arising in connection with—
				(A)the reunification
			 of North Korea with South Korea; or
				(B)the emergence in
			 North Korea of a new national government committed to respect for human rights,
			 nonproliferation, and peaceful relations with the United States and the other
			 countries in the region.
				
